Citation Nr: 0111202	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for post-malaria 
syndrome.

4.  Entitlement to service connection for scar on the left 
shin.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart





ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The veteran submitted his substantive appeal in August 1999 
and requested a Central Office hearing at that time.  The 
veteran was scheduled for the hearing in March 2001 and 
provided notice of the hearing date by way of a letter dated 
in December 2000.  The veteran failed to report for his 
hearing.  Neither the veteran nor his representative 
requested a postponement of the hearing.  Further, there has 
been no showing of good cause for failure to report for the 
hearing.  Accordingly, the Board will proceed to adjudicate 
the veteran's appeal as if the request for a hearing has been 
withdrawn.  38 C.F.R. § 20.702(d) (2000).


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied by an unappealed final Board decision in September 
1997.

2.  Evidence received since the September 1997 Board 
decision, when considered alone or in conjunction with all of 
the evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran was not treated for malaria in service.

CONCLUSIONS OF LAW

1.  The September 1997 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.1103, 20.1105 
(2000).

2.  Evidence received since the September 1997 final Board 
decision is not new and material; the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).

3.  Malaria was not incurred as a result of military service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096-2099 
(2000) (to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000)

4.  Post-malaria syndrome was not incurred as a result of 
military service. 38 U.S.C.A. § 1110; VCAA (to be codified as 
38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. §§ 3.102, 3.303, 
3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

At the outset, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the VCAA.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also passed into law the VA's duty 
to assist claimants in the development of their claims.  The 
VCAA does not require the VA to reopen a claim that has been 
previously denied.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(f)).

The veteran's military records reflect that he served in the 
Republic of Vietnam from March 1968 to September 1968.  His 
DA Form 20 reflects that he served as a cook's helper, cook, 
light vehicle driver and heavy vehicle driver all while 
assigned to the Headquarters Company of the 815 Engineering 
Battalion (Construction).  He was then transferred to Korea 
in September 1968.  There is no indication that he served in 
combat and his DD 214 and DA Form 20 do not reflect that he 
received any of the awards or decorations normally associated 
with combat.  

The veteran's service medical records (SMRs) do not reflect 
any treatment for any type of gunshot or shell fragment 
wound.  They do show that the veteran was treated on one 
occasion in May 1968 for a puncture wound of the left knee.  
Service medical records are silent for treatment of any 
disability resulting from combat.

The veteran submitted his initial claim for compensation 
benefits related to PTSD in February 1986.  His claim was 
later denied in June 1986, on the basis that PTSD was not 
shown by the evidence of record.  He did not perfect an 
appeal of that denial.

The veteran submitted evidence to reopen his claim in October 
1990.  He provided a number of statements regarding his 
stressors to include witnessing the deaths of comrades while 
in combat, as well as being wounded as the result of enemy 
gunfire and rocket attacks.  The veteran was afforded several 
VA examinations which resulted in diagnoses of PTSD based 
upon stressors as related by the veteran.  The veteran's 
claim continued to be denied and he appealed to the Board.

The Board remanded the case in July 1992 and July 1995 in 
order to develop, and verify, stressors related by the 
veteran.  Specific stressors were solicited and attempts were 
made to verify them through contact with the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR)), and 
the National Archives and Records Administration (NARA).  

The veteran was also afforded several VA examinations, 
several of which did not provide a diagnosis of PTSD.  
However, additional outpatient records reflected ongoing 
participation by the veteran in therapy groups related to 
PTSD.

The veteran was granted disability benefits by the Social 
Security Administration (SSA) in 1996.  The effective date of 
the disability was listed as April 1993.  Medical records 
associated with the determination were received in June 1997.  
Other than a private psychiatric evaluation, dated in April 
1993, the records were obtained from the VA and covered a 
period from April 1990 to April 1993.

The veteran's claim was denied by the Board in September 
1997.  The basis for the denial was that there was no 
verified stressor and that the veteran had provided varied 
and inconsistent contentions regarding his stressors.  The 
veteran failed to perfect an appeal and the Board decision 
became final.  38 U.S.C.A. §§ 7105, 7266 (West 1991& Supp. 
2000).  Accordingly, the veteran's claim for this issue may 
only be reopened and considered on the merits if new and 
material evidence has been submitted.  See 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. 
App. 209, 219 (1999).

Evidence of record at the time of the Board's September 1997 
denial consisted of: service medical and military records; 
records from Midwest City Memorial Hospital, dated from 
November to December 1973; VA treatment records and discharge 
summaries for the period from February 1982 to April 1991; 
transcript of RO hearing, dated in July 1991; SSA 
determination and medical records to include a private 
psychiatric examination dated in April 1993 and VA records 
for the period from April 1990 to April 1993; USASCRUR 
report, dated in July 1995; NARA response with morning 
reports related to the veteran, dated March 4, May 8, May 18, 
and September 15, 1968, respectively, and received in April 
1996; and, VA examination reports dated in December 1972, 
March 1991, December 1992, November 1996, December 1996, 
February 1997 and March 1997.

Since the Board's September 1997 decision, the evidence added 
to the file includes:  (1) VA treatment records for the 
period from June 1985 to October 1995; (2) treatment records 
from the United Family Health Center for the period from May 
1991 to December 1997; (3) letter from a VA psychiatrist, 
dated in April 1998; (4) VA treatment records for the period 
from March 1997 to July 1998; (5) copy of DD 215, received in 
July 1998; and, (6) VA examination report, dated in March 
1999.

The U. S. Court of Appeals for the Federal Circuit in Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) changed the 
controlling law for determining when new and material 
evidence has been submitted.  Additionally, Hodge stressed 
that under the regulation new evidence that was not likely to 
convince the Board to alter its previous decision could be 
material if that evidence provided a "more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  Id, at 
1363.  The Federal Circuit noted that "the regulation 
imposes a lower burden to reopen than the Colvin [v. 
Derwinski, 1 Vet. App. 171 (1991)] test."  Id. at 1361, n.1.  

Prior to June 18, 1999, to establish service connection for 
PTSD, the record must include a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996).  This regulation was amended, effective June 18, 
1999, such that service connection for PTSD must include 
medical evidence diagnosing the condition, a link, 
established by medical evidence between the current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed stressor occurred.  38 C.F.R. § 3.304(f) 
(2000).  The most notable change being that a "clear" 
diagnosis was no longer required.  However, the requirement 
for credible supporting evidence of a claimed stressor did 
not change.

The VA treatment records for the period from June 1985 to 
October 1995 are cumulative of evidence already considered.  
Some of the records are duplicates of material previously 
submitted.  The records relate to therapy groups and various 
evaluations for the veteran, to include several diagnoses of 
PTSD.  The records do not provide any new information 
regarding stressors or the ability to verify any alleged 
stressors.

The records from the United Family Health Center relate to 
treatment for unrelated medical issues with PTSD mentioned 
only in passing.  Further, the records do not contain any 
information relative to establishing or confirming a 
stressor.  While the evidence is new to the record, it is not 
material.

The same analysis is true for the VA treatment records for 
the period from March 1997 to July 1998.  The records 
primarily relate to treatment and evaluation provided to the 
veteran in the Traumatic Brain Injury (TBI) Clinic.  The 
records refer to the veteran's PTSD in passing or by history.  
The records did not reflect any evidence of a new or 
confirmed stressor.  In fact, an entry dated in August 1997, 
noted that the psychiatrist told the veteran he embellished 
too much.  The entry further recorded that the veteran 
admitted to serving as a cook in Vietnam.  The treatment 
records are new but not material to the claim as they do not 
provide any useful evidence toward establishing a verifiable 
stressor.

The veteran submitted a copy of a DD Form 215 that was 
received in July 1998.  A DD 215 is used to make corrections 
to a previously issued DD 214.  In this case, the DD 215 made 
corrections to block 24 of the veteran's DD 214, the block 
that relates to decorations, medals, and awards earned in 
service.  Specifically, the Vietnam Service Medal and Vietnam 
Campaign Medal were deleted.  The following decorations were 
added: Meritorious Unit Emblem, Vietnam Service Medal with 
three bronze service stars, Vietnam Campaign Ribbon with 1960 
device, Expert Badge with Automatic Rifle Bar, Republic of 
Vietnam Gallantry Cross with Palm Unit Citation.  The copy is 
dated in March 1981.  The DD 215 reflects new evidence to the 
record.  However, none of the decorations and/or awards 
reflect participation in combat on a personal level by the 
veteran.  Further, the information provided does not disclose 
a new avenue of evidence to pursue in order to verify any of 
the veteran's previously alleged stressors.  The addition of 
the form does not represent relevant, material evidence.

Finally, the VA examination of March 1999 recorded much of 
the veteran's previously discredited history of combat in 
Vietnam, e.g. being shot in the back by an AK-47, wounded by 
pungee sticks, trapped in a blown up bunker, and medevaced to 
Japan for hospitalization for months.  However, the examiner 
provided no further comment on the claimed events and did not 
provide any diagnosis relating to a psychiatric disorder.  
The examination report does represent new evidence but is not 
material to the veteran's claim.  The stressors alleged in 
the history taken by the physician were previously addressed 
by the Board in September 1997.  There is no amplifying 
information in the report and no indication that there is any 
pending evidence that could be obtained to support any of the 
alleged stressors.

The veteran presented no additional lay statements to support 
any prior alleged stressor.  Further, the veteran presented 
no additional evidence to establish a new stressor.  Without 
evidence of a verified stressor, there is no basis to reopen 
the claim.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim.  See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the veteran of the steps 
he needs to fulfill in order to reopen his claim, and an 
explanation why his current attempt to reopen the claim must 
fail.

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

In addition to the above a veteran seeking disability 
benefits must establish: (1) status as a veteran; (2) the 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) the degree of the 
disability; and (5) the effective date of his disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran's SMRs do not reflect any treatment for malaria 
at any time during his period of service.  The SMRs do show 
that the veteran was hospitalized for approximately one week 
in September 1968 at an Air Force hospital in Japan.  The 
veteran was treated enroute from Vietnam to Korea on his 
permanent change of station.  The veteran complained of 
symptoms that were thought to possibly be malaria when he was 
first seen.  However, the narrative summary for the period of 
hospitalization provided a diagnosis of flu syndrome at the 
time of the veteran's release from the hospital.  The veteran 
was later hospitalized in Korea for several days in February 
1969 with a diagnosis of acute tonsillitis.  There is no 
indication in the SMRs that he was ever treated for or 
diagnosed with malaria.

The veteran made no reference to having suffered from malaria 
in service at the time he filed his original claim for 
benefits in December 1972.  He did not mention being treated 
for it at his December 1972 VA examination.  The veteran also 
did not mention malaria as part of the history taken for his 
Agent Orange examination in February 1982.  The veteran 
stated that he did not recall taking any anti-malarial 
medication.  

The private treatment records from Midwest City Memorial 
Hospital related to treatment provided for a hand injury.  No 
history of malaria was related.

The veteran provided extensive testimony at a hearing at the 
RO in July 1991.  He gave various descriptions of his 
activities in Vietnam and his alleged hospital treatment for 
his several wounds and injuries.  However, the veteran did 
not relate, at any time, that he was treated for malaria 
during service.  The veteran testified that he was 
hospitalized while stationed in Korea but could not remember 
why.  He also said that he experienced problems with his 
attention span.  He did not mention any post-service 
treatment for malaria or malaria-related symptoms or 
sequelae.

A review of the various VA medical records submitted prior to 
September 1997 do not reflect any treatment or evaluation for 
any type of complaints related to malaria.  The veteran 
related to different examiners and treating physicians that 
he was medevaced to Japan for treatment of his wounds but he 
did not provide information of how he was treated for the flu 
in the hospital in September 1968.  The records also contain 
a number of different assessments for treatment conducted by 
social workers, physicians, psychiatrist, and psychologists.  
However, the veteran does not relate a history of treatment 
for malaria in service.

The first reference to malaria in the previously submitted VA 
records is contained in the history provided by the veteran 
as part of a November 1996 VA psychiatric examination.  The 
examiner recorded that the veteran "notes having malaria 
getting [sic] malaria while he was in Vietnam which may have 
contributed to his difficulties with memory."  The veteran 
provided additional historical information of being on 
Tegretol and having diagnostic studies which revealed some 
sort of brain abnormality that could be due to brain trauma 
or malaria.  The veteran did not relate any history of brain 
trauma.  The examiner noted that he had not been provided 
with the veteran's chart, as opposed to claims file, to 
verify any of the related history.  As part of his 
examination report, the examiner stated that the veteran 
"endorses trouble remembering important parts of what 
happened although this may be related to a possible head 
injury rather than psychogenic amnesia."  The examiner 
further reported that, on cognitive evaluation, the veteran 
was alert and oriented times three.  His memory and 
concentration were grossly intact.

The veteran was afforded a VA general medical examination in 
December 1996.  He did not make any reference to having been 
treated in service for malaria.  The veteran also did not 
make any reference to brain trauma or suffering from any 
memory problems associated with malaria.

The veteran was also afforded a VA psychological examination 
in December 1996.  The veteran told the examiner about his 
several wounds that he received in Vietnam.  In addition, the 
veteran related having received three Purple Hearts, and a 
Bronze Star.  The examiner noted that the veteran's records 
did not support his allegations of wounds.  The examiner 
noted that the veteran's claim had been remanded on two prior 
occasions for development of stressors and medical 
examination to determine the appellant's mental status.  The 
examiner elicited a detailed history from the veteran to 
include during his service in Vietnam.  There was no mention 
by the veteran of having been treated for malaria.  

The SSA records received in June 1997 consist primarily of VA 
medical records, although there is a psychiatric evaluation 
by a private physician.  The private evaluation, dated in 
April 1993, made no reference to malaria or brain trauma.  
The examiner did report that the veteran's concentration was 
mildly impaired although he was able to perform simple 
calculations.  His memory was reasonably intact.  The veteran 
had a well developed ability to abstract.  The examiner 
further stated that the veteran's ability to concentrate and 
understand instructions was fair, depending upon his anxiety 
level.

The VA records provided with the SSA material contain a 
psychosocial history, dated in February 1993, where the 
veteran indicated a history of both having had malaria and 
head trauma.  There was no elaboration on either item.  

The veteran submitted his claim for service connection in 
August 1998.  He submitted copies of VA records for the 
period from June 1985 to October 1995.  These records were 
mostly duplicates of records already in the file.  They did 
not contain any evidence to reflect treatment for malaria in 
service.

The treatment records from the United Family Health Center 
refer to treatment provided to the veteran for complaints 
unrelated to the issue on appeal.  There was no reference to 
any current or past treatment for malaria.

The April 1998 letter from the veteran's treating 
psychiatrist stated that the veteran was a patient in the 
Traumatic Brain Injury Clinic.  The letter provided the 
psychiatrist's assessment as to the veteran's ability to work 
in a situation that involved dealing with the public.  The 
letter did not make any reference to the veteran having been 
treated for malaria in service.

The VA outpatient treatment records, for the period from 
March 1997 to July 1998, document evaluation and treatment at 
the Traumatic Brain Injury (TBI) clinic.  The initial entry 
contained in the records, dated in March 1997, contains a 
diagnosis of status post cerebral malaria without any 
discussion or reference to any basis for the diagnosis.  
There were several additional diagnoses of status post 
cerebral malaria in 1997, along with several additional 
mental status diagnoses such as organic personality disorder, 
TBI, mood disorder and cognitive deficits.  Toward the end of 
1997, the diagnosis of status post cerebral malaria had been 
listed as probable, possible and questionable.  Entries dated 
in 1998 reported the diagnosis of status post cerebral 
malaria by history.  (Emphasis added).  The last entry, dated 
in July 1998, listed a diagnosis of organic personality 
disorder with cognitive deficits.  

A careful reading of the several entries does not reveal any 
indication of a statement that the veteran was treated for 
malaria in service or that the several diagnoses of status 
post cerebral malaria were related to any incident of 
service.  Moreover, the veteran has not presented any other 
medical evidence to reflect a diagnosis relating to malaria 
in general, or providing a nexus between the several 
diagnoses of the TBI clinic and any incident of service.

Finally, the veteran was afforded a VA examination in March 
1999.  The purpose of the examination was to evaluate the 
current residuals of the veteran's left leg scar.  The 
veteran did not relate any complaints relating to malaria in 
service or residuals such as status post cerebral malaria at 
the current time.  

In considering the evidence of record, the Board finds that 
there is no objective medical evidence to support the 
veteran's claim for service connection for malaria, and 
service connection for post-malaria syndrome.  The SMRs are 
clear that he was not treated for malaria in service.  He was 
hospitalized in Japan on one occasion for symptomatology that 
was diagnosed as urticaria and flu syndrome.  He was 
hospitalized on one occasion in Korea for acute tonsillitis.  
There is no objective indication that any SMRs are missing.

The post-service medical records do not reflect any evidence 
of the veteran alleging malaria in service until 1993.  He 
never mentioned it in any prior VA examinations and did not 
address it at his 1991 hearing.  As noted above, the TBI 
clinic entries began with a diagnosis of status post cerebral 
malaria but changed to a diagnosis that no longer referred to 
malaria.  Those records did not reflect any review of the 
veteran's service medical records and did not provide any 
opinion which linked the diagnosis of status post cerebral 
malaria to any incident of service.

The only evidence to show that the veteran was treated for 
malaria in service is the lay opinion of the appellant.  
However, his opinion regarding the etiology, or occurrence of 
a specific disease is not competent evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  "Due to the lack of 
service medical evidence indicating a fracture suffered 
during service, any post-service medical reference to a 
fractured foot suffered by the veteran in 1975, without a 
review of his service medical records, cannot be considered 
competent medical evidence.  Id.  See also LeShore v. Brown, 
8 Vet. App. 406 (1995) (evidence that is simply information 
recorded by a medical examiner, unenhanced by any medical 
comment by that examiner, does not constitute competent 
medical evidence of a nexus).  

The Board has also considered the veteran's claim under 
continued symptomatology under 38 C.F.R. § 3.303(b) and 
Savage.  However, he still has not provided the required 
nexus through medical evidence.  The holding in Savage does 
not relieve the veteran of the burden of providing a medical 
nexus for his claimed condition.  Voerth v. West, 13 Vet. 
App. 117, 120-121 (1999).

As the veteran has not presented any competent evidence of 
the treatment of malaria in service or that any post-service 
diagnosis related to malaria is related to any incident of 
service, his claims must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for malaria, or post-malaria 
syndrome.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); VCAA, § 4, (to be codified as amended at 38 U.S.C. 
§ 5107(b)); 38 C.F.R. § 3.102 (2000).

VCAA

In regard to the VCAA, the Board notes that Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1999), requires 
consideration of whether a previous version, or the change in 
law, is more favorable to the veteran.  The VCAA eliminates 
the requirement to submit a well-grounded claim, and 
represents a codification of the duty to assist and provide 
notification to a claimant that is more favorable to the 
veteran.

The Board notes that the RO described the veteran's claims as 
not well grounded.  The Board also notes that the VCAA 
eliminated the requirement for a veteran to submit a well-
grounded claim.  Accordingly, the Board has adjudicated the 
claims on the merits. 

Further, while the RO may have adjudicated the claims as not 
well grounded, the veteran was afforded full development of 
his claims by the RO.  The veteran was advised in March 1999 
regarding the several types of evidence that could be 
submitted to support his claim.  He was asked if he had 
received medical treatment.  He was advised that if it was at 
a VA facility, the RO would obtain the records.  If it was at 
a private facility, the RO would assist in obtaining the 
records if the veteran so desired.  The veteran was provided 
notice of the denial of his claim in May 1999.  He was again 
advised of the elements necessary to establish his claim and 
the reasons for its denial in the statement of the case 
provided in July 1999.  His representative was provided the 
same notification.  VCAA § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5102).

There is no credible information of record to show that the 
veteran was hospitalized during service at any other times 
than are supported in the SMRs.  The veteran has alleged that 
he received treatment for wounds suffered in combat in 
Vietnam, to include a period of hospitalization in Vietnam as 
well as Japan.  However, these allegations have been 
determined to be less than credible by the prior Board 
decision in September 1997 as well as by several entries in 
VA clinical records by the veteran's treating physicians 
which noted that his claims of wounds in Vietnam are not 
supported by his records.  The Board finds that there are no 
outstanding SMRs in this case that are pertinent to the 
veteran's claims.

The Board has also considered whether the veteran's claims 
should be remanded for a medical examination.  However, the 
VCAA does not require an examination in all cases involving 
claims for service connection.  The VCAA provides for an 
examination for a medical opinion in those cases where there 
is competent evidence of a current disability, and there is 
evidence that the disability or symptoms may be associated 
with the veteran's service.   See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(1)-(2)).  Those circumstances are not present in 
this case.  There is no competent evidence that the veteran 
was treated for malaria in service and there is no current 
evidence of record to show a diagnosis relating to any 
residuals of post-malaria syndrome.

In regard to the new and material evidence claim, the veteran 
was given notice that the Board had denied his claim for PTSD 
in September 1997.  He was advised in March 1999 of the 
requirement to submit new and material evidence in order to 
reopen.  The July 1999 SOC provided the application 
regulation and informed the veteran that he had not submitted 
any evidence of a verified stressor in order to support his 
claim.  The same information was provided to the veteran's 
representative.  The veteran has not alleged that there are 
any military or medical records outstanding that support his 
claim.  

Upon review of the claims file, the Board is satisfied that 
the veteran was provided full assistance in the development 
of his claim and notice of VA actions as contemplated under 
the VCAA.  As noted before, there is no contention of any 
outstanding evidence that would support the claim.  
Accordingly, there is no basis to remand the case to the RO.  
The Board has also considered possible prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. 384, 394 (1993), 
by the Board's review under the VCAA in the first instance.  
The Board finds that there is no prejudice to the veteran by 
the Board's actions.  As noted before, the RO provided the 
veteran with essentially the development required by the 
VCAA.  

ORDER

New and material evidence has not been submitted to reopen a 
claim for service-connection for post-traumatic stress 
disorder remains denied.

Service connection for malaria is denied.

Service connection for post-malaria syndrome is denied.


REMAND

The veteran's SMRs reflect that he suffered a puncture wound 
of the left knee in May 1968.  There was no further mention 
of this incident in the SMRs and it was never classified as a 
wound from gunfire, shell fragments or booby trap.

The veteran was afforded a VA physical examination in 
December 1972.  The veteran alleged suffering wounds to his 
lower legs from pungee sticks in Vietnam.  The physical 
examination reported a two-inch scar of the left lower leg, 
over the tibia in the mid-portion of the tibia.  A scar of 
one-inch length was noted on the right lower leg just above 
the ankle over the tibia.  Both scars were noted as well-
healed without tenderness.  The diagnosis was laceration 
scars of both lower legs without too many findings.  

The veteran was granted service connection a healed scar of 
the left leg in January 1973 and assigned a noncompensable 
rating.  The rating decision cited to the puncture wound of 
the left knee in service and the VA examination results 
depicting a scar on the left lower leg in granting service 
connection.  

The same two scars were noted as part of the veteran's 
February 1982 VA Agent Orange examination.  The veteran gave 
a history of suffering shrapnel wounds to both legs in 
contrast to being injured from pungee sticks.

A review of VA treatment records reflects that the veteran 
was afforded a neurology consultation in March 1986.  He 
complained of numbness in both legs because of his alleged 
shrapnel wounds.  The examiner found no evidence of 
neurological impairment and suspected that the veteran's 
problems were functional.

A VA examination in December 1996 reported the presence of a 
scar on the left shin that measured 4 centimeters (cm) x 2 cm 
over the anterior aspect of the left mid-shin.  There was 
marked tenderness to palpation in both the right and left 
shin.  The examiner remarked that the scars appeared to be 
gunshot wounds.  In an addendum dated in March 1997, the 
examiner noted that the claims file was not available during 
his prior examination; however, he had reviewed it prior to 
writing his addendum.  He felt that the scars on the 
veteran's legs still were most likely the result of gunshot 
wounds.  He could not say how old the scars were as they were 
well-healed.  He added that the scars could be 5 years or 25 
years old. 

The veteran was afforded a VA examination of his service-
connected scar in March 1999.  He again provided several 
scenarios as to how he injured his left leg.  The examiner 
reported that the scar on the left mid-shin was approximately 
two quarters in size, was tender to the touch and that the 
veteran guarded when the area was examiner.  The examiner 
stated that the scars looked like burn wounds.  Moreover, the 
examiner also made findings that the veteran's leg pain was 
quite incapacitating.  The veteran's mid-shin scar has been 
noted as well-healed and not tender going back to December 
1972.  The latest examination results seem to be in stark 
contrast with prior neurological and other evaluations 
regarding both the level of disability and whether or not the 
veteran's complaints are functional in nature.

The veteran's claim for a compensable rating for his service-
connected scar was denied in May 1999.  In the rating 
decision, the RO identified the service-connected scar as 
affecting the left knee, not the left mid-shin.  The rating 
decision also denied service connection for a scar of the 
left mid-shin.  However, the rating decision that granted 
service connection in 1973 was based on the December 1972 VA 
examination results which only identified a scar on the left 
mid-shin.  While the SMRs reported a puncture wound of the 
left knee, no scar in that area was identified in the 
examination report.  The rating decision did not address the 
location of the scar that was considered to be service 
connection.  As the VA examiner in 1972 only reported a scar 
in the mid-shin area of the left leg, the Board is uncertain 
as to the exact nature of the veteran's service-connected 
left leg scar.

In light of the discrepancy regarding the exact nature of 
what is service-connected as a scar of the left leg, the 
veteran's case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should then review the claims 
file to determine the exact nature of the 
service-connected left leg scar.  This 
determination must be made after a 
complete review of the claims file, to 
include review of the findings from the 
December 1972 VA examination which did not 
list any evidence of a left knee scar.  A 
rating decision that describes the 
location of the scar should then be 
issued.

3.  If, and only if, the rating decision 
finds that, a scar of the left mid-shin is 
service-connected based upon the January 
1973 rating decision, then the veteran 
should be scheduled for an appropriate VA 
examination to assess the current status 
of the scar.  All necessary tests should 
be conducted, including X-rays, etc., 
which the examiner deems necessary.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The claims file must be reviewed prior to 
the examination, to include the several 
prior VA examinations and SMRs.  The 
examiner must indicate whether the claims 
folder has been reviewed.  The report of 
examination should be comprehensive and 
include a detailed account of any scars 
noted on the left leg and an opinion as to 
etiology, e.g. scratch, puncture, gunshot, 
or burn, in light of the prior evidence in 
the claims file.  The examiner is asked to 
provide an opinion as to whether any 
current scars may be the result of an 
intercurrent injury in light of the 
December 1972 VA examination results.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

